DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Sep 1, 2020 has been entered.

Status of the Claims and Update of Search
Claim(s) 1, 4-5 and 10 is/are pending in this application and are directed to the combination of 4-acetylantroquinonol B (4-AAQB)1 and the elected species cisplatin.
5-20 μM of 4-acetyl-antroquinonol B and 5 μM cisplatin.

 Information Disclosure Statement
At this time, an IDS has not been filed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5 and 10 is/are rejected under 35 U.S.C. 103 as being obvious over English Translation of TW 201613574 A, published April 16, 2016 in view of US Pub 20130089627 A1 and US Pub 20020081601 A1. 
Claim 1 is directed to a method for inhibiting growth of ovarian cancer cells in a subject in need thereof, comprising administering to said subject a composition comprising 5-20 μM of 4-acetyl-antroquinonol B or a pharmaceutical acceptable salt thereof, a pharmaceutically acceptable carrier, and 5 μM cisplatin.
Regarding claims 1 and 4 and the limitations of inhibiting ovarian cancer cells and treating cancer in a subject in need with a composition comprising a combination of 4-acetyl-antroquinonol B (4-AAQB), a chemotherapeutic drug and a pharmaceutically acceptable carrier, TW ‘574 teaches the preparation of a pharmaceutical composition comprising 4-acetyl-antroquinonol B and a pharmaceutically acceptable carrier for inhibiting the growth of cancer cells, see page 1 of TW ‘574, Section entitled Chinese invention summary, which encompasses applicant’s claims 1, 4 and 10.  See also claims 1-10 of TW ‘574. TW ‘574 teaches that a cancer to be treated includes ovarian cancer cells, see paragraph 13 on page 3.
5-20 μM dose, TW ‘574 teaches the effective amount of 4-AAQB is in amounts of 0.01μM to 1000μM and 0.5μM to 50μM, see claims 6 and 7 on page 9. These dose ranges overlap the claimed ranges. 
TW ‘574 teaches that its pharmaceutical composition further comprises an additional anticancer compound such as 5-fluorouracil or oxaliplatin, see page 1, Section entitled Chinese invention summary, as well other teachings throughout the English translation such as claim 1 (pages 8-9).
	While TW ‘574 teaches the use of the claimed compound 4-acetyl-antroquinonol B (4-AAQB) in combination with other cancer drugs to treat ovarian cancer and ovarian cancer cells in a subject, it does not necessarily recite the use of cisplatin and doses of cisplatin as per claim 1. 
	However one of ordinary skill in the art would have a reasonable expectation of success in combining the prior art to render the invention obvious. It would be routine to combine cisplatin in the claimed (overlapping) doses with 4-AAQB to treat ovarian cancer cells and cancer in a subject in need as per US Pub ‘627 and US Pub ‘201. 
	The rationale to support a finding of obviousness is the combination prior art elements according to known methods (the treatment of various cancers with a combination of cisplatin and 4-acetyl-antroquinonol B (4-AAQB), including ovarian cancer, as per US Pub ‘627, where US Pub ‘601 teaches concentrations of cisplatin) to predictably arrive at the claimed invention.
	Regarding claims 1 and 4 and the limitations of inhibiting ovarian cancer cells and treating cancer in a subject in need with a composition comprising a combination of 
Regarding claims 1 and 4, 	US Pub ‘627 teaches that cancer stem cells treated by its claimed method above, include a preferred embodiment, ovarian cancer cells, see paragraph 2. 
	Regarding claims 1 and 4, US Pub ‘627 teaches a method for treating cancer caused by cancer stem cells in a subject in need thereof, which comprises administering to the subject an effective amount of Antrodia camphorate extract or 4-acetyl-antroquinonol B (4-AAQB), see claims 1 and 8. US Pub ‘627 teaches the effective amount of the 4-AAQB ranges from 0.1 μg/ml to 100 μg/ml, and in a preferred embodiment, the effective amount of the 4-AAQB ranges from 5 μg/ml to 60 μg/ml, see paragraph 95.
	With regard to claim 1 and the limitation of cisplatin doses, US Pub ‘601 teaches in determining whether cancer cells are desensitized to chemotherapy, said cells were shown to have a lower percentage of survival at concentrations up 25 µM of cisplatin (inclusive of 5 μM as claimed), see paragraph 293.  Further, US Pub ‘601 provides a rationale to combine its teachings with US Pub ‘627 based on the fact its teachings and its methods are directed towards those involving ovarian cancer, see claims 18 and 30
	Regarding claim 5, wherein the 4-acetyl-antroquinonol B is extracted from the mycelium of Antrodia cinnamomea with an organic solvent and silica gel column chromatography purification, TW ‘574 teaches that its pharmaceutical composition comprises 4-acetyl-antroquinonol B (4-AAQB) derived from organic solvent extraction of Antrodia cinnamomea mycelium, prepared and purified by silica gel chromatography, see claim 5 on page 9.
	 Further, US Pub ‘627 teaches the extraction of 4-AAQB from A. camphorate (a mycelium, or red camphor mushroom growing on the inner rotten wood wall of Cinnamoum kanehirai Hay, see paragraphs 8-9), via organic solvents and purification by a silica gel column, see paragraph 96-108.
	Regarding claim 10 and the limitation therein, TW’ 574 teaches the composition prevents the individual from suffering weight loss caused by taking anti-cancer drugs, see claim 10 on page 9. 
With regard to the fourth Graham factor (objective evidence present in the application indicating obviousness or nonobviousness), the specification provides the following data. Figure 4A and accompanying data note the claimed combination of 5-20 μM of 4-acetyl-antroquinonol B and 5 μM cisplatin appears to have superior effects compared to monotherapy of 4-AAQB in cell viability of ES-2 cancer cell (inhibition of cell proliferation down regulating the AKT/mTOR/p70S6K signaling pathway, and induced ES-2 autophagy), see also Response to Attorney arguments discussed below. However, this data does not overcome the prima facie case of obviousness as discussed below.
Therefore, the invention as a whole was prima facie obvious at the time it was invented.
Response to Arguments
Applicant's arguments filed Sep 1, 2020 have been fully considered but they are not persuasive. The Attorney response argues that per MPEP 716.02(a), they have .
The Attorney response states that support for amended claim 1 may be found at least at, for example, FIG. 4A and FIG 4B as originally filed.
The Attorney response states that in FIG. 4A, the synergistic effect of 4-acetyl-antroquinonol B and cisplatin was explored by combinational index (Cl) [see Example 5 of the specification, page 20].

    PNG
    media_image2.png
    463
    665
    media_image2.png
    Greyscale

The Attorney response states that therapeutic effect of 4- acetyl-antroquinonol B and cisplatin alone and the combination of 4-acetyl-antroquinonol B at 2.5, 5, and 10 and 20μM in combination with cisplatin at 2.5, 5 and 10 μM were measured and compared (please see example 3 of the originally filed specification at page 20).

	The rationale to support a finding of obviousness is the combination prior art elements according to known methods (the treatment of various cancers with a combination of cisplatin and 4-acetyl-antroquinonol B (4-AAQB), including ovarian cancer, as per US Pub ‘627, where US Pub ‘601 teaches concentrations of cisplatin) to predictably arrive at the claimed invention.
	The data of Figure 4A and Example 3 cited by the Applicant demonstrates the effectiveness of the claimed combination over a single drug, 4-AAQB as proposed monotherapy for treatment of ovarian cancers. 
	However, this Figure 4A data is not necessarily unexpected results sufficient to overcome the prima facie case, as it does not compare the claimed invention to the closest prior art as required by MPEP 716.02(e). It is a comparison of the taught and claimed combination against a single compound 4-AAQB. 
In response to applicant's argument that it has shown synergistic effects as per Figure 4A, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	The data of Figure 4A is not unexpected as the cited prior art does teach the claimed combination in overlapping doses, and one of ordinary skill in the art would expect a combination of drugs to be more effective than a single drug alone. It would be 
	Sufficient unexpected results would be a demonstration of synergistic effects, that the improved results of the claimed combination are unexpectedly synergistic as opposed to merely expected additive effects. 

Conclusion
In summary, no claims are allowed.  

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        
/Kortney L. Klinkel/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See web page: https://pubchem.ncbi.nlm.nih.gov/compound/53233421#section=Top, a copy of the web page has been provided to applicant as noted by the PTO-892 form.
        4-acetylantroquinonol B, aka Compound: CID 53233421.
        
        
    PNG
    media_image1.png
    154
    353
    media_image1.png
    Greyscale